Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zerbe (U.S. Patent Application Pub. 2011/0249718 A1) teaches in FIG. 5 a communication system comprising a transmitter 514, a receiver 506, a phase detector 540 and lookup table 520. Zerbe teaches in paragraph [0053] that the links can be bidirectional which implies that each of the transmitter and the receiver could be part of a transceiver on one side of the link. Zerbe teaches in FIG. 3 and paragraph [0025] a system and method for autonomous recover from an error by acquiring a real-time optional timing of the data signal 304, comparing the real-time operation timing with a reference timing and transmitting a pre-determined autonomous recovery timing from the lookup table 312 to the digital high-speed serial transceiver. However, Zerbe fails to teach that the reference signal is a pre-stored reference timing under normal operation.
Licardie et al. (U.S. Patent Application Pub. 2020/0366596 A1) teaches in FIG. 13 a procedure for determining a failure by comparing a time interval against a time interval threshold. However Licardie et al. fails to teach transmitting a recovery timing.
Wang et al. (U.S. Patent Application Pub. 2007/0140322 A1) teaches in FIG. 3 a method for recovery timing of a communication signal in a transceiver by resetting timing tracking based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl27 January 2021




/SHI K LI/Primary Examiner, Art Unit 2637